Citation Nr: 1824636	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a chronic low back condition.  

2.  Entitlement to service connection for a chronic low back condition.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1971 to June 1995.  

These matters come before the Board of Veteran's Appeal (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, which denied the benefits being sought.  

The Board notes that in September 1995, the Veteran filed a claim for service connection for a chronic low back pain/osteoarthritis.  In the February 1996 rating decision, the issue was framed as service connection for osteoarthritis of the lumbar and thoracic spines and was denied.  Subsequently, in May 2013, the Veteran filed a claim for service connection for severe disc deterioration of the S1, L5, and L4 (low back).  The RO did not adjudicate said claim as a petition to reopen the rating decision of February 1996; rather, as an initial claim.  The Board, however, finds that the May 2013 claim was a petition to reopen the previously denied claim for service connection for a low back condition.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).  Thus, the Board has recharacterized the issue, as reflected on the title page to better reflect the Veteran's intent.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  A February 1996 VA rating decision denied the Veteran's claim of entitlement to service connection for osteoarthritis of the lumbar and thoracic spines.

2.  The evidence received since the February 1996 VA rating decision regarding the Veteran's chronic back condition is not cumulative or redundant and raises the possibility of substantiating the claim.  

3.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed low back disability is related to service.  

CONCLUSIONS OF LAW

1.  Evidence received since the February 1996 rating decision that denied service connection for a low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2017). 

2.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  New and Material Evidence for a Low Back Condition

In the February 1996 VA rating decision, service connection osteoarthritis of the lumbar and thoracic spines was denied because the evidence of record showed was negative for arthritis and thus, the claim was not "well-grounded."  The Veteran was notified of this action and his appellate rights and did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the February 1996 VA rating decision is final.  38 U.S.C. § 7105(b), (d); 38 C.F.R. § 20.1103 (2017).  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  38 U.S.C. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record could not be new and material even if that evidence were not previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence received since the February 1996 VA rating decision includes a September 2014 lay statement from his wife, S. M.  Her September 2014 lay statement details that she met the Veteran in 1973 and married him in 1974 and he has consistently suffered from routine back pain, which occasionally afflicts and immobilizes him.  Additionally, she stated that in the 1970's, the Veteran was covered under her health insurance plan and he received chiropractic treatment for his back.  The Board finds that this evidence is new and material and was not addressed at the time of the February 1996 VA rating decision.  As a result, the claim is reopened.  38 U.S.C. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.303.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is outlined in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a diagnosis of a chronic low back disability.  Hence, the first Shedden element is met.  

The Veteran asserts that his low back condition began in 1972 when he bent over to pick up a shore power cable and his chronic back condition has continued and worsened after service.  

The Veteran's service treatment record (STR) shows numerous complaints of back pain during service.  During his separation physical in February 1995, he noted the issue of back pain.  Therefore, the second element of a service connection claim is thus, satisfied.  

In October 1995, the Veteran underwent a VA examination for his low back disability.  The examiner diagnosed degenerative joint (DJD) disease of the thoracic and lumbar spines.  The examiner concluded that although the current X-ray findings of the Veteran's thoracic and lumbar spines were normal, previous X-ray findings, however, showed DJD.  

The Veteran has asserted that DJD of the lumbar and thoracic spines manifested in service and that he has experienced symptoms continuously since then.  DJD (arthritis) is a chronic condition as set forth in 38 C.F.R. § 3.309 (a).  Therefore, the theory of the continuity of symptomatology is applicable, in this case.  38 C.F.R. §3.303 (a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As the Veteran's DJD was diagnosed within one year of his separation from active duty service, the Board finds that the preponderance of the evidence is in favor service connection for a low back disability.  38 U.S.C. § 5107 (b) (2012).  The appeal is, therefore, granted.  

ORDER

New and material evidence having been received; the claim of entitlement to service connection for a chronic low back condition is reopened.  

Service connection for a chronic low back disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


